DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the raised piercing structure containing one or more ATR-IR sample measuring devices with proper labels/reference numbers in the drawings (and correspondingly in the Specification) must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-11, 13, 15-21, 24-25 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koerner et al (US_2016/0143539 A1).

Claim 1 is rejected because Koerner et al (Koerner hereinafter) teaches of an attenuated total reflection infrared (ATR-IR) sample material measuring method (see abstract) comprising: configuring an spectroscopy system or device with a probe 143 containing an ATR-IR sample measuring device including a crystal 50B defining a sample receiving surface/interface (see paragraph [0181]) operatively connected to an IR source 1 and an IR detector 30 (see paragraphs [0177]-[0183]; Figure 14) advancing the probe into a sample material bringing material at a selected depth location directly into contact with the see reference to cutting portion 53 on the probe 143 for inserting the probe 143 through skin surface 75/ soft organ tissue 71 to a desired point/depth in paragraphs [0134], [0139]; Figure 14); employing the IR source 1 to generate an internally reflected IR beam propagating through the crystal while the material at a selected depth location is against the sample receiving surface/interface (see paragraph [0183]); using the IR detector 30 to record an attenuated IR beam output of the crystal 50B; and using the attenuated IR beam to generate/provide an IR spectrum or IR spectra (see paragraphs [0139]-[0140]; [[0177]-[0188]; Figures 14 and 15). 

    PNG
    media_image1.png
    509
    431
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    756
    409
    media_image2.png
    Greyscale

Regarding claim 4, Koerner teaches that the sample material is a tissue sample 71 (see paragraphs [0135], [0043], [0063], [0140], [0152], [0190] and [0193]). 

Regarding claim 5, Koerner teaches that the step of advancing the probe into a sample material includes obtaining measurements taken at different locations around or adjacent to an area of interest of the sample material (see paragraphs [0080] and [0184]-[0187]). 

Regarding claim 7, Koerner teaches that the step of using the attenuated IR beam to generate/provide an IR spectrum or IR spectra includes generating/providing a visual representation of spectra patterns (see patterns on display 147 in Figure 15) respectively indicating measurement results obtained from measurements taken at different times (see paragraphs [0185]-[0188]; Figure 15). Koerner teaches that infrared spectroscopic measurements may be made by moving the probe to different sites/regions of the measured object/tissue (see paragraph [0080]) and that the probe may be moved vertically or horizontally or in the depth direction z or independently rotated (see paragraph [0185]- [0186]) and that the measurements may be made serially (see paragraph [0187]).

Regarding claim 8, Koerner teaches that the step of using the attenuated IR beam (see reference to “beam” in paragraphs[0179]- [0180]) to generate/provide an IR spectrum or IR spectra includes generating/providing a visual representation of spectra patterns (see patterns on display 147 in Figure 15) indicating measurement results obtained from measurements taken at different times and/or at different locations on or within the sample material (see paragraphs [0080] and [0184]- [0187]).

Regarding claim 9, Koerner teaches of an instrumentation method comprising: providing or configuring a spectroscopy system or device with a probe 143 having piercing structure (for cutting through measurement sample (see paragraphs [0017], [0043]) wherein the probe cut through the tissue 71 (see paragraph [0190]; Figure 14) containing one or more attenuated total reflection infrared (ATR-IR) sample measuring devices 143a, 143b, 143c, … (see paragraph [0184]; Figure 15) which each include a crystal/diamond (see paragraphs [[0047]) defining a sample receiving surface/interface (see paragraphs [0047], [0133], [0181]).

Regarding claim 10, Koerner teaches of a spectroscopy system or device including or configured with a structure containing one or more attenuated total reflection infrared (ATR-IR) sample measuring devices 143a, 143b, 143c, … (see paragraph [0184]; Figure 15) that each include a crystal/diamond defining a sample receiving surface/interface (see paragraphs [0047], [0133], [0181]).

Claim 11 is rejected for the same reasons of rejection of claim 10 as above and because Koerner teaches Koerner teaches that the sample receiving surface/interface of each of the ATR-IR sample measuring devices is operatively connected to an IR source 1 and an IR detector 30 (see paragraphs [0025], [0171], [0173]; Figure 14).

Regarding claim 13, Koerner teaches that the spectroscopy system or device includes a probe 143 having a piercing structure and/or a cutter 53 at a distal end of the probe 143 (see paragraph [0134]; Figures 1, 2, 14).

Regarding claim 15, Koerner teaches that spectroscopy system or device includes a raised piercing structure 142 containing multiple ATR-IR sample measuring devices 143a, 143b, 143c, … provided on a sharp peak 53 configured to penetrate a sample material (see paragraph [0184]; Figure 15).

Regarding claim 16, Koerner teaches that the multiple ATR-IR sample measuring devices include diamond crystals/diamond ATR prism 50 (see paragraphs [0162], [0171], [0181]).  

Regarding claim 17, Koerner teaches that the one or more ATR-IR sample measuring devices include multiple ATR-IR sample measuring devices 143a, 143b, 143c, … configured to measure a sample material at different depths respectively within the sample material (see paragraphs [0139], [0184], [0185], [0187]).  

Regarding claim 18, Koerner teaches that the one or more ATR-IR sample measuring devices include multiple ATR-IR sample measuring devices 143a, 143b, 143c, … configured to measure a sample material at different spatially separated locations respectively across the sample material (see paragraphs [0185]- [0187]).  

Regarding claim 19, Koerner teaches that the spectroscopy system or device includes a probe with a sample placement structure 142 containing multiple ATR-IR sample measuring devices 143a, 143b, 143c, … (see paragraphs [0184], [0185]; Figure 15).   

Regarding claim 20, Koerner teaches that the spectroscopy system or device includes a raised piercing structure with a sample placement structure 142 containing 

Claim 21 rejected for the same reasons of rejection of claim 1 as detailed above because the limitations of claim 21 are similar or identical to that claimed in claim 1.

Claim 24 is rejected for the same reasons of rejection of claim 21 as above and because Koerner teaches that the sample material is a tissue sample 71 (see paragraphs [0135], [0043], [0063], [0140], [0152], [0190] and [0193]). 

Claim 25 is rejected for the same reasons of rejection of claim 21 as above and because Koerner teaches that obtaining measurements taken at different locations around or adjacent to an area of interest of the sample material (see paragraphs [0080] and [0184]-[0187]). 
Claim 29 is rejected for the same reasons of rejection of claim 21 as above and because Koerner teaches that the step of using the attenuated IR beam to generate/provide an IR spectrum or IR spectra includes generating/providing a visual representation of spectra patterns (see patterns on display 147 in Figure 15) respectively indicating measurement results obtained from measurements taken at different times (see paragraphs [0185]-[0188]; Figure 15). Koerner teaches that infrared spectroscopic measurements may be made by moving the probe to different sites/regions of the measured object/tissue (see paragraph [0080]) and that the probe may be moved vertically or horizontally or in the depth direction z or independently rotated (see paragraph [0185]- [0186]) and that the measurements may be made serially (see paragraph [0187]).

Claim 30 is rejected for the same reasons of rejection of claim 21 as above and because Koerner teaches that the step of using the attenuated IR beam (see reference to “beam” in paragraphs[0179]- [0180]) to generate/provide an IR spectrum or IR spectra includes generating/providing a visual representation of spectra patterns (see patterns on display 147 in Figure 15) indicating measurement results obtained from measurements taken at different times and/or at different locations on or within the sample material (see paragraphs [0080] and [0184]- [0187]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Koerner et al (US_2016/0143539 A1).

Regarding claim 6, in view of Koerner’s teaching of inserting a measuring probe through the skin surface … up to a desired point/depth (see paragraph [0139]) in a method for measuring optical properties of a tissue sample using ATR infrared spectroscopy, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to select a depth location that is approximately half the thickness of a sample material because Koerner teaches of inserting the measuring probe through the skin surface … up to a desired point, which includes half the thickness of a sample material or any other desired level.
Claim 26 is rejected for the same reasons of rejection of claim 21 as above and because “grossing” of a sample (i.e., visually examine the tissue sample and cut out areas of desired” measurement point/depth (see paragraph [0139] placing the sample material 72 on the ATR-IR sample measuring device/prism 50B (see paragraphs [0181]- [0183]) bringing exposed material 72 at the selected depth location directly into contact with the sample receiving surface/interface M (see paragraph [0181]; Figure 14). In view of Koerner’s teaching of placing/positioning/inserting a measurement probe at a “desired” measurement point/depth  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to gross a sample material and place the sample material on the ATR-IR sample measuring device in contact with the sample receiving surface/interface because grossing would remove any undesirable material from a tissue specimen to improve the measurement accuracy.

Claim 27 is rejected for the same reasons of rejection of claim 26 as above and because in view of Koerner’s teaching of inserting a measuring probe through the skin surface … up to a desired point/depth (see paragraph [0139]) in a method for measuring optical properties of a tissue sample using ATR infrared spectroscopy, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to select a depth location that is approximately half the thickness of a sample material because Koerner teaches of inserting the measuring probe through the skin surface … up to a desired point, which includes half the thickness of a sample material or any other desired level
Claim 28 is rejected for the same reasons of rejection of claim 26 as above and because washing and removing excess fluid on the sample material including the exposed material at the selected depth location would have been an obvious step to a person having ordinary skill in the art before the effective filing date of the instant application because would remove any dirt and contaminant from a measurement sample and drying would remove any excess fluid through evaporation to have a clean sample for improving the accuracy of measurement of a tissue specimen.  Washing and drying a test specimen is an ordinary, routine and standard procedure in many measurement fields for having a clean test specimen, and it does not require any special skill set or expertise for performing this step.


Claims 2-3 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koerner et al (US_2016/0143539 A1) in view of Bauer et al (US_2019/0369017 A1).

Claims 2-3 and 22-23 are rejected because:
Koerner teaches all claim limitations including measuring a sample tissue material at desired point/depth (see paragraph [0139]) in an apparatus for measuring optical properties of tissue samples using ATR infrared spectroscopy. 
Koerner does not teach of evaluating the IR spectrum/spectra of a tissue sample to determine whether a signal is present indicating a presence of a fixative substance in the sample material at the selected depth location in an apparatus for measuring optical properties of tissue samples using ATR infrared spectroscopy.
Bauer et al (Bauer hereinafter) teaches of evaluating an IR spectrum/spectra of a tissue sample to determine whether a spectral indication is present indicating a 
In view of Bauer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Bauer’s teachings into Koerner’s method and apparatus due to the fact that the presence and the level of a fixative can be more efficiently determined from the collected spectral data because it requires no additional hardware to perform the function of detecting the presence and level of fixative in a tissue sample.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koerner et al (US_2016/0143539 A1) in view of Mannhardt et al (US_2018/0306726 A1).
Claim 12 is rejected because:
Koerner teaches all claim limitations except that the spectroscopy system/device/apparatus comprising a probe having a sample measuring device that is configured to be repositionable between a forward/extended position adjacent a distal end of the probe and a rearward/retracted position recessed within the probe enclosure away from the distal end. 
Mannhardt et al (Mannhardt hereinafter) teaches of a spectroscopy system (see paragraph [0033]) comprising a probe 3 having a sample measuring device/ATR 6 that is configured to be repositionable between a forward/extended position adjacent a distal end of the probe 3 and a rearward/retracted position recessed within the probe enclosure/housing 2 away from the distal end (see abstract; paragraph [0053]; Figure 1), the device for making spectral measurements of a sample under test (see paragraphs [0004]-[0007], [0033]; Figure 1).
In view of Mannhardt’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate a retractable measurement probe into Koerner’s device due to the fact that the retracted measurement part, the ATR element for example, can be pulled back and kept unexposed to prevent any potential wear or damage to the measurement element for providing accurate measurements of a sample under test using a protected probe.

Claim 14 is rejected because:
Koerner teaches all claim limitations except that the spectroscopy system/device/apparatus comprising a probe having a shield structure configured to be repositionable between an extended position, providing a barrier over a distal open end of the probe, and a retracted position. 
Mannhardt et al (Mannhardt hereinafter) teaches of a spectroscopy system (see paragraph [0033]) comprising a probe having a shield structure configured to be repositionable between an extended position, providing a barrier/covering over a distal open end of the probe, and a retracted position (see abstract; paragraph [0053]; Figure 1), the device for making spectral measurements of a sample under test (see 3 is housed in an enclosure 2 with an opening 21 (Figure 1).  When the probe 3 plunges and retracts through the opening 21, the distal end of the probe 3 provide a cover for the opening 21 when the probe 3 is fully retracted (see abstract; claim 1; Figure 1). 
In view of Mannhardt’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Mannhardt’s teaching of a probe having a shield structure configured to be repositionable between an extended position, providing a barrier over a distal open end of the probe, and a retracted position into Koerner’s device and method due to the fact that the retracted measurement part, the ATR element for example, can be pulled back, the distal end of the probe covering the opening of the probe shielding/housing to keep the probe and measurement element (ATR element) unexposed to prevent any potential wear or damage to the measurement element so that accurate measurements can be made of a sample under test using a protected probe.
Conclusion
In conclusion:
The drawings are objected to under 37 CFR 1.83(a) for NOT showing every feature of the invention specified in the claims.

Claims 1, 4-5, 7-11, 13, 15-21, 24-25 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koerner et al (US_2016/0143539 A1).

Claims 6 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Koerner et al (US_2016/0143539 A1).

Claims 2-3 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koerner et al (US_2016/0143539 A1) in view of Bauer et al (US_2019/0369017 A1).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koerner et al (US_2016/0143539 A1) in view of Mannhardt et al (US_2018/0306726 A1).

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886